By the Court.—Daly, J.
statement by the defendant in
—A a judgment by confession, that the plaintiff, at various times in the years 1854 and 1855, sold and delivered to him large quantities of meat, and that upon such sale there is now justly due to the plaintiff a balance of §2114, with interest, &c., is insufficient. It is the statement of a conclusion, and not of the facts out of which the indebtedness arose, as required by the Code. If there was a balance, that balance was the difference between the whole amount or value of the meat furnished, and the amount by which it was reduced, either by payment, set-off, or otherwise, and that must appear, or there is no statement of facts. They are to be stated concisely, not with the minuteness and detail of a bill of particulars, but the substantial facts must appear which show how the indebtedness arose, not the inferences or conclusions of the party making the statement.
Keim confessed judgment to the plaintiff in the manner stated above, and the plaintiff, as judgment creditor, brings the present action to set aside, on the ground of fraud, a conveyance of real estate, made first by Keim and wife to the defendant Chamberlain, and then by Chamberlain to Keim’s wife. As between the plaintiff and Keim himself (who, as it seems, did not appear in the action), the record would have been conclusive. But as against Chamberlain and Keim’s wife, who were not parties to the judgment, it was void upon its face.
Judgment affirmed.